Citation Nr: 0933767	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-25 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1978 to December 
1981.  This appeal initially came before the Board of 
Veterans' Appeals (Board) from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming, which denied the veteran's request 
for reconsideration of the finding that he was not competent 
to handle disbursement of VA benefits.  The veteran's appeal 
was remanded in March 2006, December 2006, and August 2008.

The veteran requested a videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned in the July 2005.


FINDING OF FACT

The veteran lacks the capacity to manage his own funds 
without limitation or assistance.


CONCLUSION OF LAW

The veteran is not competent for the purpose of receiving 
direct payment of his VA benefits.  38 U.S.C.A. §§ 501(a), 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.353 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that, although he was temporarily unable 
to manage his own funds due to injuries sustained in an 
automobile accident in December 2001, he has regained the 
ability to manage his funds.  



Duties to notify and assist

VA has duties to notify and assist claimants to substantiate 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, in Sims v. 
Nicholson, 19 Vet. App. 453 (2006), the United States Court 
of Appeals for Veterans Claims (Court) explicitly held that 
the notice and assistance provisions of the VCAA do not apply 
to competency determinations.  The Board notes that, as this 
appeal was remanded for compliance with VCAA in March 2006, 
essentially contemporaneous to the decision in Sims, the 
Board must comply with its own March 2006 instructions.  The 
Board notes that, following additional Remands in 2006 and 
2008, the Veteran was informed in September 2008 that his 
competency was being evaluated, and he was informed of the 
criteria governing determinations of competency for purposes 
of VA benefits.  As the Board's Remand instructions have been 
complied with, no further discussion of the VCAA is required.  

Law and regulations governing competency determinations

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to mange 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  There is a 
presumption in favor of competency.  38 C.F.R. § 3.353(d).  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  

A medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon 
all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c).


Facts and analysis

A 100 percent disability rating was awarded to the Veteran in 
1982 following a motorcycle accident in which he sustained a 
skull fracture and cerebral contusions, among other injuries.  
The 100 percent evaluation has remained in effect, to the 
present.  

In June 2001, the Veteran was treated for an injury sustained 
while he was intoxicated.  September 2001 VA outpatient 
records reflect that the Veteran was counseled regarding 
alcohol abuse.  December 2001 VA outpatient treatment notes 
disclose that the Veteran fractured his left humerus in a 
motor vehicle accident.  

In January 2002, VA providers who indicated that they were 
familiar with the Veteran and his care for a period of 
several years opined that the Veteran required a guardian.  
The providers explained that the Veteran's poor decision-
making required him to declare bankruptcy in 1997.  They 
reported that the Veteran had incurred a $20,000 debt as the 
result of the December 2001 motor vehicle accident, in which 
he totaled a leased vehicle he was driving without insurance.  
The providers indicated that the Veteran's residuals of 
basilar skull fracture, severe cerebral contusions, and 
organic brain syndrome left the Veteran unable to make sound 
decisions, meet his bills, or maintain an appropriate 
standard of living.

In March 2002, a VA Field Examination was conducted.  The 
Field Examiner observed that the Veteran was able to perform 
activities of daily living, was able to use a computer, and 
could speak clearly and understandable.  His apartment was 
messy, and bills were strewn around.  The Veteran was 
planning to use money that would be available to him in April 
to take a cruise to Alaska.  He stated that his other 
financial obligations "could wait."  He had an automobile, 
but had no automobile insurance.  He was not able to explain 
why he owed $2,000 to Beneficial Finance, nor was he able to 
explain what monthly payment was due for that obligation.  He 
was aware that a local bar was requesting payment of a tab he 
had run up.  The Veteran owned a mobile home, but did not 
live there.  April 2002 VA Social Work notes reflect that the 
Veteran had debts of $25,000 to $50,000 that he continued to 
ignore or refused to pay.


The report of VA examination for evaluation of competency 
conducted in July 2002 reflects that the Veteran reported 
that he was injured in a motor vehicle accident in December 
2001.  Following this accident, the Veteran was placed under 
a guardianship.  The Veteran reported that he was having 
difficulty making decisions prior to the accident, but felt 
he had now recovered sufficiently to handle his own funds.  
The Veteran presented a detailed budget he had completed 
using a computer.  After examining the Veteran, the VA 
examiner concluded that there was no significant, clear and 
convincing medical or psychiatric evidence that the Veteran 
was not competent.  

In August 2002, the VA examiner who had rendered the July 
2002 opinion that the Veteran was competent met with the 
Veteran's parents.  After being provided with additional 
history and objective information from the Veteran's parents, 
the examiner changed his opinion, and rendered an opinion 
that the Veteran was not competent to handle direct 
disbursement of VA funds.  

In late 2002 and early 2003, the Veteran submitted several 
statements indicating he felt he no longer required a 
guardian.  Another Field Examination was conducted in 
February 2003.  The Veteran had managed to purchase a new 
Ford Ranger without approval of the guardian.  He continued 
to make credit card purchases without notifying his guardian.  
He continued to rent an apartment, but was not collecting 
rent from the individuals who were living in his mobile home.  
The Field Examiner noted that the guardian was unable to 
control he Veteran's spending and was seeking court 
appointment so that there would be legal power to stop 
purchases.  

VA outpatient treatment records in April 2003 reflect that 
the Veteran continued to increase his personal indebtedness 
and continued increased alcohol intake.  November 2003 VA 
outpatient reports reflect noncompliance with recommended 
medications and medical regiment.  The Veteran failed to 
report for scheduled January 2004 VA examination.  In May 
2004, he requested competency review after the conservator 
refused $500 to purchase a rifle.  VA providers commented 
that, given the extent of the Veteran's paralysis, it would 
not be safe for him to use a rifle.  

In his July 2004 substantive appeal, the Veteran indicated 
that he had obtained employment.  In September 2004, the 
Veteran reported that he was taking a computer class to help 
him learn how to manage his finances.  This report appears to 
contradict the July 2004 report that he was employed.  

During the July 2005 videoconference hearing, the veteran 
discussed a budget that he drew up on the computer.  He also 
discussed regular payments he was making on a loan he had 
obtained.  He testified that he would be able to save money 
if he did not have to pay guardianship fees.  The Veteran's 
testimony as to payment of his cell phone bills was somewhat 
unclear.  The Veteran indicated that he would provide 
additional financial information.  No additional information 
addressing the Veteran's assets or indebtedness has been 
received.

October 2004 VA outpatient treatment notes reflect that the 
Veteran sustained a laceration while intoxicated.  The 
laceration required stitches.  In November 2004, the Veteran 
was treated for an infection in the laceration.  The 
outpatient treatment notes in November 2004 further reflect 
that the Veteran refused treatment for alcohol use.  

The clinical notes reflect that the Veteran raised complaints 
about the restrictions on his use of his benefits during this 
period.  The clinical providers advised him that the fact 
that he injured himself while intoxicated might be 
unfavorable to the determination of competency, but the 
Veteran declined to make any changes in his behavior or seeks 
treatment for his alcohol use.  He then failed to obtain 
follow-up VA treatment of the laceration, which became 
infected.  The Board finds these 2004 VA treatment notes 
particularly significant, clear and convincing evidence, that 
the factors resulting in the medical opinions that the 
Veteran was not competent remained unchanged during this 
period.  

In an April 2006 VA examination for purposes of determining 
the Veteran's competence to handle funds, objective 
examination disclosed severe deficits in the Veteran's short-
term memory.  The Veteran's long-term memory was much better 
than his short-term memory.  The Veteran lacked insight into 
his short-tem memory deficits.  The examiner concluded that, 
because the Veteran did not know how bad his memory function 
was, and how impaired his judgment was, he was 
"understandably" frustrated over his lack of control over 
his finances.  The examiner concluded that, although the 
Veteran was fully capable of maintaining activities of daily 
living, he was not capable of receiving direct disbursement 
of funds.  

The evidence establishes that the Veteran is capable of 
performing activities of daily living.  He is generally able 
to care for himself on a daily basis, with some assistance in 
such matters as housekeeping.  The Veteran's demonstrated 
physical ability to perform and to remember to perform daily 
activities does not, however, demonstrate that he is 
competent to handle disbursement of benefits. 

As to the Veteran's ability to manage direct disbursement of 
VA benefits, the overwhelming majority of the medical 
opinions of record state that the Veteran is not competent to 
handle his own financial affairs without supervision.  The 
only clinical opinion of record favorable to the Veteran's 
claim that he is competent is a July 2002 opinion.  The 
examiner who conducted the July 2002 VA examination noted in 
the examination that he relied primarily on the Veteran's own 
report of his financial history in making the determination 
that there was no clear and convincing evidence that the 
Veteran was not competent.

In contrast, two January 2002 opinions, the reports of VA 
Field examinations in 2002 and 2003, and the 2006 VA 
competency evaluation provide opinions or objective 
observations that the Veteran is not competent to handle 
direct disbursement of VA benefits.  The Board also finds it 
significant that the examiner who concluded in July 2002 that 
the Veteran was competent to handle his VA benefits changed 
his opinion, and rendered an August 2002 opinion that the 
Veteran was not competent to handle direct disbursement of VA 
funds, after speaking with the Veteran's parents in August 
2002 and being provided with objective information about the 
Veteran's handling of his finances.  Thus, the competent 
medical evidence of record overwhelmingly establishes that 
the Veteran's service-connected organic brain syndrome and 
other residuals of his 1982 injuries, especially severe 
impairment of short-term memory and impairment of judgment, 
result in current incompetency to handle direct disbursement 
of VA benefits.  

The Veteran testified in his own behalf in a July 
videoconference hearing.  The Veteran's testimony established 
that the Veteran was capable of estimating expenses, 
estimating VA and Social Security Administration benefits, 
and capable of drawing up a budget.  The Veteran's testimony 
did not establish that the Veteran recalled or understood his 
total indebtedness, that he could live within the established 
budget, or that he had a plan for overcoming the impulsivity, 
short-term memory loss, or difficulties with legal issues 
that had resulted in inability to live within his monthly 
benefits in the past.  In particular, the Veteran did not 
provide the status of a $20,000 indebtedness for a vehicle 
totaled in December 2001, a significant debt.  The Veteran 
also submitted a statement from an individual who knew him 
who supported the Veteran's contention that the guardian was 
treating the Veteran fairly.  Assuming the accuracy of this 
evidence, this statement does not demonstrate that the 
Veteran is capable of managing direct payment of VA benefits.

After the Veteran was provided directly with communications 
advising him that VA was in the process of evaluating his 
competency, the Veteran submitted only an August 2008 
statement indicating that the guardian "does not tell me all 
that is going on."  This statement is accurate.  However, 
the Veteran did not submit any financial or legal documents 
of any type that demonstrated a change in his financial 
status, a change in his ability to use the money provided to 
him under supervision, or any improvement in or treatment of 
his medical disorders that would improve his ability to 
handle monetary benefits.  Although the Veteran's statement 
is slightly favorable to his claim, in that the statement 
demonstrates that the Veteran was able to understand and 
respond to VA's written communication to him, the statement 
does not demonstrate that the Veteran is capable of handling 
direct disbursement of his funds.  

A finding of incompetency is consistent with the long-
standing 100 percent rating for the Veteran's skull fracture, 
cerebral contusions, and organic brain syndrome and the 
demonstrated current deficits in short-term memory and 
judgment.  The opinions rendered by those fully familiar with 
the veteran's history and financial habits conclude that the 
veteran is not competent to manage his own funds without 
limitation.  The Veteran's ability to complete activities of 
daily living on a daily basis does not overcome the clear and 
convincing evidence that the Veteran is not able to manage 
his financial affairs.  

The overwhelming preponderance of the evidence shows that the 
veteran is not competent to manage his own funds without 
limitation.  This evidence rebuts the presumption of 
competency.  The Veteran has provided no countervailing 
medical evidence to rebut the overwhelming evidence of 
incompetency for purposes of direct disbursement of VA 
benefits.  Hence, the Board finds that the evidence of record 
clearly and convincingly leaves no doubt as to the Veteran's 
incompetency.


ORDER

The appeal for a finding that the veteran is competent to 
handle disbursement of VA benefits is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


